DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the features canceled from the claims.  No new matter should be entered.
“first bore” (Claim 1, line 11; Claim 7, line 5)
“one side roller is held at both ends in a rocker arm” (Claim 6)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Such a claim limitation is present in claims 2, 4 and 8-9.
Regarding Claims 2, 4 and 8-9:
	Claim language “pivotable…by means of the movable supporting member” (Claim 2, line 2), “pivoted…by means of the movable supporting member” (Claim 4, line 2), “pivoting…by means of the movable supporting member” (Claims 8, line 2; Claims 9, lines 2-3), all appear to invoke 35 U.S.C. 112(f).
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6, 8-9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1-2, 4 and 8-9:
Claim limitation “supporting moveable supporting member” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Page 9, paragraph 0024 of the disclosure recites “the supporting member can be a hydraulic cylinder or similar”. It is unclear if the hydraulic cylinder is the corresponding structure claimed or what is to be considered similar to a hydraulic cylinder. Moreover, applicant then provides the supporting member could be “for example, a threaded rod”. Finally, there is no recitation in the specification for a “supporting moveable supporting member”, but rather only a “supporting member”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For the purposes of examination, the supporting member, or supporting moveable supporting member, is interpreted to be either a hydraulic cylinder or a threaded rod.
Applicant may:
(a)        Amend the claims so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding Claims 5 and 10:
Claims 5 and 10 recite the limitation "the third position" (line 2 in each).  There is insufficient antecedent basis for this limitation in the claim since no third position is positively recited in independent claims 1 or 7. For the purposes of examination, it is interpreted that Applicant intended to 
Regarding Claim 6:
Claim language “held at both ends” is unclear. Specifically, it is unclear if “both ends” refers to distal ends of the at least one side roller or ends of a rocker arm, or if the limitation refers to other structure entirely. For the purposes of examination, it is interpreted that Applicant refers to distal ends of the at least one side roller such that a rocker arm is connected to both of the distal ends.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Boldrini, Rino (US20100089114A1) in view of Baldwin, James et al (US1949401A), hereinafter referred to as “Boldrini” and “Baldwin”, respectively.
Regarding Claim 1:
Boldrini discloses a bending machine (Abstract, line 1) for bending a sheet metal with an upper roller (Fig. 1 – item 4), a further roller (Fig. 1 – item 2), and at least one side roller (Fig. 1 – item 3), wherein the side roller is held by a rocker arm (Fig. 1 – item 17), a first end (Fig. 1 – item 17b) of the rocker arm  is fixed to a movable supporting member (Fig. 1 – item 23), and a second end (Fig. 1 – item 17a) of the rocker arm  can be fixed in a first position (Fig. 1 – First position of item 17 is shown; Paragraph 0045; arm 17 is fixed in position when slider 24b is not driven) in relation to the upper roller and the further roller, the rocker arm can be fixed with the second end of the rocker arm in a second position (Fig. 2 – Second position of item 17 is shown; it is interpreted to be capable of being fixed in the shown configuration given a set length of actuation from actuator 23 and travel along linear screw 24a), relative to the upper and the further roller.
However, Boldrini is silent to the second end of the rocker arm comprising a first bore is configured to receive a working bolt that is configured to fix the second end of the rocker arm to a portion of the bending machine during a bending operation of the bending machine and the second end 
Baldwin teaches an apparatus for bending metal comprising multiple rolls providing a means for adjusting a roller position to yield a degree of curvature given to the work piece. Baldwin further teaches wherein the first bore (Annotated below in Fig 5) is configured to receive a working bolt (Fig 2 – item 24) that is configured to fix (Page 3, lines 95-105) the second end of the rocker arm to a portion of the bending machine during a bending operation of the bending machine and a second bore (Annotated below in Fig 5) configured to receive an exchange bolt (Fig 2 – item 24) that is configured to fix (Page 3, lines 95-105)  the second end of the rocker arm to a portion of the bending machine at the second position (The second bore as annotated below constitutes a second position where the pin, or exchange bolt is inserted through).

    PNG
    media_image1.png
    298
    627
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill, before the effective filing date, to modify the second end of the rocker arm of Boldrini to include the first and second bores and associated pin or pins for fixing the rocker arm in a position such that the means of adjustment is extremely simple, and 
Regarding Claim 3:
The combination of Boldrini and Baldwin discloses the bending machine according to claim 1. Boldrini further discloses the rocker arm (Fig 1 – item 17) is rotatably mounted (Paragraph 0044, lines 1-2) in the second position (Fig. 2 – Second position of item 17 is shown).
Regarding Claim 5:
The combination of Boldrini and Baldwin discloses the bending machine according to claim 1. Boldrini further discloses the rocker arm (Fig 1 – item 17) is pivotably mounted (Paragraph 0048; line 1 – the hinged connection to the actuator is interpreted to pivotably mount the rocker arm) in the third (Fig. 5 – Third position of item 17 is shown).
Regarding Claim 7:
Boldrini discloses a method for changing the arrangement of a roller (Paragraph 0044; arm 17 is moved according to actuator 23 and fulcrum 22) of a bending machine with one upper roller (Fig. 1 – item 4), a further roller (Fig. 1 – item 2) and at least one side roller (Fig. 1 – item 3) wherein the side roller is held by a rocker arm (Fig. 1 – item 17), which is fixed (Paragraph 0048; item 17b is fixed by a hinged connection) by its a first end (Fig. 1 – item 17b) of the rocker arm to a movable supporting member (Fig 1 – item 23), and can be fixed (Paragraph 0045 – last 3 lines; slider 24b is fixed when not driven) by its a second end (Fig. 1 – item 17a) of the rocker arm in a first position (Fig 1; First position is shown) in relation to the upper and lower rollers, the method comprising: moving the rocker arm to a second position (Fig 2 – item 17 is moved to a second position), fixing the rocker arm to the second position (Paragraph 0045; slider 24b does not move and maintains a previously determined position in a stable manner), and positioning the rocker arm in a second position relative to the upper roller and the 
However, Boldrini is silent to the second end of the rocker arm comprising a first bore is configured to receive a working bolt that is configured to fix the second end of the rocker arm to a portion of the bending machine during a bending operation of the bending machine and the second end of the rocker arm comprising a second bore configured to receive an exchange bolt that is configured to fix the second end of the rocker arm to a portion of the bending machine at the second position.
Baldwin teaches an apparatus for bending metal comprising multiple rolls providing a means for adjusting a roller position to yield a degree of curvature given to the work piece. Baldwin further teaches wherein the first bore (Annotated above in Fig 5) is configured to receive a working bolt (Fig 2 – item 24) that is configured to fix (Page 3, lines 95-105) the second end of the rocker arm to a portion of the bending machine during a bending operation of the bending machine and a second bore (Annotated above in Fig 5) configured to receive an exchange bolt (Fig 2 – item 24) that is configured to fix (Page 3, lines 95-105) the second end of the rocker arm to a portion of the bending machine at the second position (The second bore as annotated above constitutes a second position where the pin 24, or exchange bolt, is inserted through).
It would have been obvious to one of ordinary skill, before the effective filing date, to modify the second end of the rocker arm of Boldrini to include the first and second bores and associated pin or pins for fixing the rocker arm in a position such that the means of adjustment is extremely simple, and by varying the vertical adjustment of roller in this way relative to roller, the degree of curvature given to the leaf spring or the like, may be accurately varied as desired as taught by Baldwin.
Regarding Claim 11:
The combination of Boldrini and Baldwin discloses the method according to claim 7. Boldrini further discloses fixing (Fig. 2 – Second position of item 17 is shown; Paragraph 0045 – slider 24b does .
Claims 2, 4, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Boldrini (US20100089114A1) in view of Baldwin (US1949401A), and in view of Davi, Orazio (US6044675A), hereinafter referred to as “Davi”.
Regarding Claim 2:
The combination of Boldrini and Baldwin discloses the bending machine according to claim 1. Boldrini further discloses wherein the rocker arm (Fig 1 – item 17) can be positioned in the second position (Fig. 2 – Second position of item 17 is shown; it is interpreted to be capable of being fixed in the shown configuration given a set length of actuation from actuator 23 and travel along linear screw 24a) with the second end (Fig. 1 – item 17a) of the rocker arm. However, the combination of Boldrini and Baldwin is silent to the rocker arm is pivotable by means of the movable supporting member.
Davi teaches a roll bending machine including support rolls pivotably controlled by hydraulic actuators and encoders. Davi further teaches wherein the rocker arm (Fig 2 – item 22) is pivotable (Fig 2 – item 24 provides a pivotable hinge connection) by means of the movable supporting member (Fig 2 – item 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the combined device of Boldrini and Baldwin to further include the hydraulic actuator to drive the rocker arm pivotably into the second position in order to allow for efficient repositioning of the rocker arm as taught by Davi.
Regarding Claim 4:
The combination of Boldrini, Baldwin and Davi discloses the bending machine according to claim 2. Boldrini further discloses the rocker arm (Fig 1 – item 17) can be positioned from the second position 
Regarding Claim 8:
The combination of Boldrini and Baldwin discloses the method according to claim 7. Boldrini further discloses pivoting the rocker arm (Fig 1 – item 17) into the second position and fixing the rocker arm in the second position (Fig. 2 – Second position of item 17 is shown; Paragraph 0045 – slider 24b does not move unless driven to a new configuration and maintains a previously determined position in a stable manner). Davi further discloses wherein the rocker arm (Fig 2 – item 22) is pivotable (Fig 2 – item 24 provides a pivotable hinge connection) by means of the movable supporting member (Fig 2 – item 26).
Regarding Claim 9:
The combination of Boldrini and Baldwin discloses the method according to claim 7. Boldrini further discloses pivoting the rocker arm (Fig 1 – item 17) from the first position (Fig 1; First position is shown) to a third position (Fig. 5 – Third position of item 17 is shown; it is interpreted to be capable of being fixed in the shown configuration given a set length of actuation from actuator 23 and travel along linear screw 24a). Davi further discloses wherein the rocker arm (Fig 2 – item 22) is pivotable (Fig 2 – item 24 provides a pivotable hinge connection) by means of the movable supporting member (Fig 2 – item 26).
Regarding Claim 10:
.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Boldrini (US20100089114A1) in view of Baldwin (US1949401A) in view of Coffin (US3309908A), hereinafter referred to as “Coffin”.
Regarding claim 6:
The combination of Boldrini and Baldwin discloses the bending machine according to claim 1. However, Boldrini is silent to at least one side roller is held at both ends in a rocker arm.
Coffin teaches a rolling method and bending apparatus therefor. Coffin further teaches at least one side roller (Fig 1 – item 12) is held at both ends in a rocker arm (Fig 2 – item 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the combination of Boldrini and Baldwin to replace the rocker arm of the combined device of Boldrini and Baldwin with the yoke, or rocker arm, of Coffin one side roller held at both ends such that the edge portions are subjected to a combination of deformation forces which are somewhat greater than the deformation forces applied to the portion of the stock between the edges as taught by Coffin.
Response to Arguments
Applicant’s arguments, see Page 9, paragraph 2, filed 04/21/2021, with respect to the rejections of claims 1, 3, 5 and 7 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection is made in view of Boldrini, Rino (US20100089114A1) in view of Baldwin, James et al (US1949401A).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E O'BRIEN whose telephone number is (571)272-4567.  The examiner can normally be reached on 9:30am - 5:00pm EST, Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/KEVIN E O'BRIEN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725